Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  143162 &                                                                                             Stephen J. Markman
  (9)(12)(13)(15)(16)(17)                                                                              Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  GLENN R. HIEBER,                                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 143162
                                                                    COA: 303314
                                                                    Washtenaw CC: 10-000551-CZ
  WASHTENAW COMMUNITY COLLEGE,
  LARRY WHITWORTH, LINDA BLAKELY,
  LARRY AEILTS, JENNIFER BAKER, and
  JAQUES DESROSIERS,
           Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motions for miscellaneous relief are GRANTED. The
  motions regarding service of pleadings and for copy of record at public expense are
  DENIED. See MCR 7.302(A)(3); MCR 7.313(A)(5) and (F). The motion for stay is
  DENIED. The application for leave to appeal the April 19, 2011 order of the Court of
  Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 24, 2011                   _________________________________________
         d1017                                                                 Clerk